UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2015(Unaudited) Deutsche Global Equity Fund Shares Value ($) Common Stocks 97.2% Belgium 2.2% Anheuser-Busch InBev NV(Cost $371,583) Brazil 1.9% BM&FBovespa SA Estacio Participacoes SA (Cost $836,623) Canada 7.0% Agnico Eagle Mines Ltd. (a) Alimentation Couche-Tard, Inc. "B" Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. (Cost $1,805,418) Denmark 0.7% William Demant Holding AS*(Cost $229,426) France 2.5% Airbus Group NV Pernod Ricard SA (Cost $850,351) Germany 6.9% adidas AG BASF SE Fresenius Medical Care AG & Co. KGaA LANXESS AG (Cost $2,225,284) Hong Kong 0.5% Michael Kors Holdings Ltd.* (b)(Cost $187,853) Indonesia 1.1% PT Bank Negara Indonesia Persero Tbk(Cost $366,301) Ireland 4.5% Glanbia PLC Kerry Group PLC "A" Shire PLC (Cost $1,130,782) Italy 0.5% World Duty Free SpA*(Cost $161,454) Luxembourg 1.5% Eurofins Scientific(Cost $456,167) Malaysia 0.6% IHH Healthcare Bhd.(Cost $188,805) Netherlands 1.2% Sensata Technologies Holding NV* (b) (Cost $366,296) Norway 2.6% DNO ASA* (a) Gjensidige Forsikring ASA (Cost $802,157) Panama 1.4% Copa Holdings SA "A" (a) (Cost $493,794) Philippines 2.8% GT Capital Holdings, Inc. Metropolitan Bank & Trust Co. Universal Robina Corp. (Cost $891,761) South Africa 1.1% MTN Group Ltd.(Cost $400,053) Spain 0.6% Atresmedia Corp. de Medios de Comunicacion SA(Cost $210,396) Sweden 4.8% Assa Abloy AB "B" Atlas Copco AB "A" Svenska Cellulosa AB "B" Telefonaktiebolaget LM Ericsson "B" (Cost $1,407,281) Switzerland 1.8% Nestle SA (Registered)(Cost $276,072) United Kingdom 5.7% Anglo American PLC Aon PLC (b) AVEVA Group PLC British American Tobacco PLC Halma PLC Smith & Nephew PLC Spirax-Sarco Engineering PLC (Cost $2,338,526) United States 45.3% Actavis PLC* Alliance Data Systems Corp.* Amphenol Corp. "A" Bristol-Myers Squibb Co. Bristow Group, Inc. CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* (a) Danaher Corp. DIRECTV* eBay, Inc.* Ecolab, Inc. Express Scripts Holding Co.* Exxon Mobil Corp. Fastenal Co. (a) JPMorgan Chase & Co. Las Vegas Sands Corp. LKQ Corp.* MasTec, Inc.* MasterCard, Inc. "A" Mead Johnson Nutrition Co. Monster Beverage Corp.* Nielsen NV Noble Energy, Inc. Omnicare, Inc. Pall Corp. Praxair, Inc. Schlumberger Ltd. The Hershey Co. The Travelers Companies, Inc. United Technologies Corp. (Cost $13,778,721) Total Common Stocks (Cost $29,775,104) Participatory Note 0.2% Nigeria Zenith Bank PLC (issuer Merrill Lynch International) Expiration Date 8/21/2015(Cost $117,029) Securities Lending Collateral 4.3% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $1,462,708) Cash Equivalents 5.1% Central Cash Management Fund, 0.06% (c) (Cost $1,721,397) % of Net Assets Value ($) Total Investment Portfolio (Cost $33,076,238) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $33,123,202.At January 31, 2015, net unrealized appreciation for all securities based on tax cost was $3,040,579.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,444,823 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,404,244. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $1,422,628, which is 4.2% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At January 31, 2015 the Deutsche Global Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Participatory Note Consumer Staples 18.0 % Health Care 17.2 % Industrials 17.0 % Financials 12.8 % Information Technology 9.8 % Materials 9.4 % Consumer Discretionary 7.6 % Energy 7.1 % Telecommunication Services 1.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Belgium $
